IN THE SUPREME COURT OF THE STATE OF DELAWARE


CHLOE M. FRANKS                         §      No. 624, 2018
                                        §
      Respondent-Below,                 §
      Appellant,                        §      Court Below: Family Court
                                        §      of the State of Delaware
      v.                                §
                                        §      File Nos.     18-04-04TN
DEPARTMENT OF SERVICES                  §                    18-04-03TN
FOR CHILDREN YOUTH AND                  §                    18-04-02TN
THEIR FAMILY, DIVISION OF               §                    18-03-15TN
FAMILY SERVICE                          §                    18-06-03TN
                                        §
      Petitioners-Below,                §      Petition Nos. 18-10763
      Appellees,                        §                    18-11351
                                        §                    18-11344
                                        §                    18-08930
CONNOR ABBOTT, MARK                     §                    18-16270
MILLER, KADEN MOORE, and                §
AARON HODRICK                           §
                                        §
      Respondents Below,                §
      Appellees.                        §
                                        §
IN THE INTEREST OF:                     §
MIA FRANKS, LAURA FRANKS,               §
ZANE FRANKS, SUSAN FRANKS,              §
BEN FRANKS and KYLE FRANKS              §

                           Submitted: September 18, 2019
                            Decided: September 19, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      This 23rd day of September 2019, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on
the basis of, and for the reasons assigned by the Family Court in its Order dated December

6, 2018;

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court be,

and the same hereby is, AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice